Citation Nr: 0838506	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in March 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1966 to January 1968, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

At his April 2008 BVA hearing, the veteran's representative 
indicated that he believed that the veteran's tinnitus is 
inextricably intertwined with the claim of service connection 
for bilateral hearing loss.  While the Board does not agree 
that the claim for tinnitus is inextricably intertwined with 
the claim of service connection for bilateral hearing loss, 
in that a decision on one claim is not dependent on 
resolution of the other, the hearing transcript may be 
construed as an informal claim for service connection for 
tinnitus.  However, this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, the Board hereby refers this matter to the RO 
for appropriate action.  


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development on the issue of service 
connection for bilateral hearing loss.  The veteran contends 
his bilateral hearing loss is due to his active service.  The 
veteran contends that bilateral hearing loss is due to 
exposure to acoustic trauma during service as a radio 
operator.  He also claims the bilateral hearing loss is due 
to a jaw injury sustained in service.  

The veteran's DD 214 Form shows that his military 
occupational specialty during service was Communication 
Center Specialist.  Private audiology examinations dated in 
October 2004 and May 2005 provide impressions of bilateral 
hearing loss.  Service treatment records show that in July 
1966, the veteran incurred a jaw injury and was diagnosed as 
having a contusion.  In addition, the veteran testified that 
his private physician suggested that his hearing loss was due 
to the jaw injury he sustained during service.

In light of the above, further evidentiary development is 
needed under the duty to assist.  More specifically, the 
Board is of the opinion that a VA examination is necessary to 
determine the etiology of any current bilateral hearing loss.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his hearing loss to 
ascertain the nature and etiology of the 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, to include audiometric 
studies.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Following the 
examination and review, the examiner is 
requested to offer an opinion as to 
whether the veteran's hearing loss is in 
any way causally or etiologically related 
to service, including the jaw injury 
documented in service medical records 
and/or his duties as a radio operator.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




